Case 1:02-cr-01144-VEC Document 372 Filed 12/11/19 Page 1of1

eda -DCamras

ATTORNEY & COUNSELOR AT LAW

eraham.carner@gmail.com
December 11, 2019

VIA ECF, E-MAIL & FEDEX OVERNIGHT DELIVERY
The Honorable Valerie E. Caproni

United States District Judge

Southern District of New York

40 Foley Square
New York, New York 10007

Re: United States v. Bernard J. Ebbers; Cause No. 1:02-CR-1144-VEC

 

Dear Judge Caproni:
I am writing to inform the Court of a new development with Mr. Ebbers’ health.

I was informed earlier today, while I was appearing in another court, that Mr. Ebbers
had again been transferred by the Bureau of Prisons (BOP) from FMC Ft. Worth toa
private hospital. It is my understanding that Mr. Ebbers was admitted to a hospital
late last night with suspected urinary sepsis. I have heard that he is undergoing
testing and that his prognosis is presently unclear.

Sepsis “is a potentially life-threatening condition caused by the body's response to an
infection. The body normally releases chemicals into the bloodstream to fight an
infection. Sepsis occurs when the body's response to these chemicals is out of balance,
triggering changes that can damage multiple organ systems.” Sepsis is even more
dangerous in those who, like Mr. Ebbers, are elderly and suffering from chronic
conditions.
https://(www.mayoclinic.ore/diseases-conditions/sepsis/symptoms-causes/syc-
20351214

If I receive additional information, I will provide it to the Court, but in light of the
serious nature of this recent development, I wanted to alert the Court today.

We appreciate the Court’s attention to these matters. Should the Court need
anything further in this regard, please have someone in your office contact me.

Sincerely,
/s/ Graham P. Carner
GRAHAM P. CARNER, PLLC

ci Gina Castellano (via ECF & E-mail)

775 N. Congress Street, Jackson, MS 39202

Phone: (601) 949-9456 « Fax: (601) 354-7854
www.grahampcarnerplle.com

 
